1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10
                                               )
11
        BRITTANY ANGLEY,                       )
12                                             )    Case No. CV 21-3025-DMG (AGRx)
       Plaintiff,
13     -vs-                                    )
                                                   ORDER RE DISMISSAL OF
       COMENITY LLC; MIDLAND                   )   ACTION WITH PREJUDICE [11]
14                                             )
       CREDIT
15     MANAGEMENT, INC.; and                   )
       DOES 1-10,                              )
16
       inclusive,                              )
17                                             )
       Defendant.
18                                             )
                                               )
19                                             )
20
21           Based on the parties’ stipulation, and good cause appearing,
22           IT IS HEREBY ORDERED that the above-captioned action is dismissed in
23   its entirety with prejudice pursuant to Federal Rule of Civil Procedure
24   41(a)(1)(A)(ii). The parties shall bear their own costs and attorneys’
25   fees.
26   DATED: June 8, 2021              _______________________________
27                                    DOLLY M. GEE
                                      UNITED STATES DISTRICT JUDGE
28
